Citation Nr: 0027538	
Decision Date: 10/18/00    Archive Date: 10/26/00

DOCKET NO.  99-01 802A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for impaired vision.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1944 to July 
1946, and from June 1951 to November 1971.

This case comes to the Board of Veterans' Appeals (Board) 
from an October 1998 RO decision which denied service 
connection for bilateral defective vision.  A personal 
hearing was held before an RO hearing officer in May 1999.

The Board also notes that in a February 2000 decision, the RO 
determined that new and material evidence had not been 
submitted to reopen a claim for service connection for a back 
disability.  An April 2000 statement by the veteran may be a 
notice of disagreement on this issue.  Such issue is not 
before the Board at this time and it is referred to the RO 
for appropriate action.


FINDING OF FACT

The veteran has not submitted competent evidence to show a 
plausible claim for service connection for impaired vision.


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim for 
service connection for impaired vision.  38 U.S.C.A. § 
5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Marine Corps from 
March 1944 to July 1946, and from June 1951 to November 1971.  
A review of his service medical records shows that on medical 
examination performed for enlistment purposes in March 1944, 
his vision was 20/20, bilaterally.  On medical examination 
performed for discharge purposes in July 1946, his vision was 
20/20 bilaterally.  On medical examination performed for 
reenlistment purposes in June 1951, the veteran's vision was 
20/20, bilaterally.  On medical examinations performed in 
December 1952 and May 1958, his vision was 20/20, 
bilaterally.  A March 1959 consultation request shows that 
the veteran reported that his eyes felt weak.  On optometry 
consultation in March 1959, his vision was 20/20, 
bilaterally.  The examiner noted that glasses were not 
indicated.  On medical examinations performed in January 1962 
and May 1964, his vision was 20/20, bilaterally.  On medical 
examination performed for extension purposes in May 1969, his 
right eye distance vision was 20/40-1 uncorrected, and 20/30 
corrected.  His left eye distance vision was 20/40 
uncorrected, and 20/20 corrected.  The examiner diagnosed 
defective vision:  right eye 20/40 correctable to 20/30, and 
left eye 20/40 correctable to 20/20, with no current 
disability.

On medical examinations performed in September 1969 and April 
1970, the veteran's vision was 20/20, bilaterally.  On 
medical examination performed for pre-retirement purposes in 
September 1971, the veteran's eyes were clinically normal, 
his right eye distance vision was 20/40, and his left eye 
distance vision was 20/25.  The examiner diagnosed defective 
vision bilaterally, not corrected, with no current 
disability.  An October 1971 consultation request shows that 
the veteran's right eye vision was 20/45, and his left eye 
vision was 20/25.  The examiner noted that the veteran had 
symptoms of far-sightedness.  On optometry consultation in 
October 1971, the veteran's distance vision was 20/25 in the 
right eye, and 20/20 in the left eye, and his near vision was 
20/50 in the right eye, and 20/100 in the left eye.  Glasses 
were recommended.

In a January 1992 eye consultation performed at an Air Force 
optometry clinic, the veteran's uncorrected right eye 
distance vision was 20/40-1, and his uncorrected left eye 
distance vision was 20/25.  His corrected distance vision was 
20/20 in both eyes.  The diagnoses were myopic 
astigmatism/presbyopia, and a possible cut in the right eye.

In June 1998, the veteran submitted a claim for service 
connection for impaired vision.  He stated that a 
deteriorating eyesight condition was noted on separation 
medical examination, and that glasses had been prescribed for 
him after service.  He said his eyesight continued to 
deteriorate.

At a September 1998 VA eye examination, the veteran 
complained of decreased vision in both eyes over the past 
several years.  On examination, the veteran's best corrected 
visual acuity was 20/25 minus 2 in the right eye, and 20/40 
minus 2 in the left eye.  He was orthophoric in both distance 
and near.  The diagnostic impressions were early nuclear 
sclerotic cataracts, bilaterally, and early macular pigment 
changes, right eye greater than left.

In a September 1998 decision, the RO denied service 
connection for bilateral nuclear sclerotic cataracts.

By a statement dated in October 1998, the veteran said that 
he did not wish to claim service connection for cataracts, 
but wanted to claim service connection for defective vision, 
in order to obtain eyeglasses at a VA medical center.  

In an October 1998 decision, the RO denied service connection 
for bilateral defective vision.

By statements dated in December 1998 and February 1999, the 
veteran contended that he incurred bilateral defective vision 
during service.  In February 1999, the veteran asserted that 
he should not have to prove that his defective vision was not 
a developmental abnormality in order to obtain service 
connection for the disability, as service connection had been 
granted for his bilateral hearing loss without a similar 
requirement of proof.

At a May 1999 RO hearing, the veteran reiterated many of his 
assertions.  He contended that service connection should be 
established for impaired vision as his visual acuity 
deteriorated during service.  He denied receiving an eye 
injury.  He stated that he wore glasses to read.

At a June 1999 VA general medical examination, the examiner 
diagnosed, in pertinent part, visual impairment and bilateral 
cataracts.

II.  Analysis

The veteran claims service connection for impaired vision 
which he asserts was incurred during military service.  
Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

The veteran's claim presents the threshold question of 
whether he has met his initial burden of submitting evidence 
to show that his claim is well grounded, meaning plausible.  
If he has not presented evidence that his claim is well 
grounded, there is no duty on the part of the VA to assist 
him with his claim, and the claim must be denied.  
38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 136 
(1994).  For the veteran's claim for service connection to be 
plausible or well grounded, it must be supported by competent 
evidence, not just allegations.  Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).

In order for a service connection claim to be well grounded, 
it must be supported by competent evidence of a current 
disability (medical evidence of a diagnosis), competent 
evidence of incurrence or aggravation of a disease or injury 
in service (medical evidence or, in some circumstances, lay 
evidence), and competent evidence showing causality between 
service and a current disability (medical evidence).  Caluza 
v. Brown, 7 Vet. App. 498 (1995); Grivois, supra; Grottveit 
v. Brown, 5 Vet. App. 91 (1993).

Service medical records from the veteran's periods of active 
duty (1944-1946 and 1951-1971) show that the veteran's vision 
was 20/20 bilaterally on entry into each period of military 
service.  At his September 1971 pre-retirement medical 
examination, his right eye distance vision was 20/40, and his 
left eye distance vision was 20/25.  The examiner diagnosed 
defective vision bilaterally, not corrected, with no current 
disability.  On optometry consultation in October 1971, the 
veteran's distance vision was 20/25 in the right eye, and 
20/20 in the left eye, and his near vision was 20/50 in the 
right eye, and 20/100 in the left eye.  Glasses were 
recommended.

Post-service records show that in an eye consultation 
performed in January 1992, the veteran's uncorrected right 
eye distance vision was 20/40-1, and his uncorrected left eye 
distance vision was 20/25.  His vision was correctable by 
refraction, to 20/20 bilaterally.  The pertinent diagnoses 
were myopic astigmatism/presbyopia.  On VA examination in 
September 1998, his best corrected visual acuity was 20/25 
minus 2 in the right eye, and 20/40 minus 2 in the left eye.  
At a June 1999 VA general medical examination, the examiner 
diagnosed visual impairment and bilateral cataracts.

The veteran has asserted that he incurred defective visual 
acuity during his period of active service.  As a layman, he 
is not competent to render an opinion regarding diagnosis or 
etiology and his statements do not serve to make his claim 
well grounded.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992). 

The veteran's current diagnoses of myopic astigmatism and 
presbyopia show refractive error, which is not a disability 
for VA compensation purposes and is not subject to service 
connection.  38 C.F.R. § 3.303(c).  Other ocular pathology 
currently identified includes early bilateral nuclear 
sclerotic cataracts, and early macular pigment changes.  
There is no competent medical evidence relating such 
disorders to the veteran's periods of service in order to 
establish a well-grounded claim.  38 U.S.C.A. § 5107(a); 
Caluza, supra. 

The Board concludes that the claim for service connection for 
impaired vision is implausible and must be denied as not well 
grounded.  38 U.S.C.A. § 5107(a); Caluza, supra.


ORDER

Service connection for impaired vision is denied.




		
	L. W. TOBIN 
	Veterans Law Judge
	Board of Veterans' Appeals



 

